FILED
                             NOT FOR PUBLICATION                           DEC 06 2012

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VASILE BUDURE; DANIEL BUDURE,                    No. 08-72477

              Petitioners,                       Agency Nos. A099-524-147
                                                             A099-524-145
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted December 3, 2012 **
                               San Francisco, California

Before: HAWKINS, TASHIMA, and MURGUIA, Circuit Judges.

       Brothers Daniel and Vasile Budure (“Petitioners”), citizens of Romania, seek

review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Judge’s (“IJ”) denial of their applications for asylum and withholding of removal. We

deny the petition.

      Because the BIA adopted the IJ’s conclusions as to whether Petitioners

demonstrated past persecution or a well-founded fear of future persecution, we review

that portion of the IJ’s decision as if it were the BIA’s own. Hoque v. Ashcroft, 367

F.3d 1190, 1194 (9th Cir. 2004) (citing Wang v. Ashcroft, 341 F.3d 1015, 1020 (9th

Cir. 2003)). After a careful review of the record, we conclude that substantial

evidence supports the IJ’s determination. Even if reasonable minds could differ over

whether the discrimination and harassment Petitioners endured in Romania amount

to past persecution, the facts do not compel such a finding. See Zheng v. Holder, 644

F.3d 829, 835 (9th Cir. 2011) (to reverse factual findings, “the evidence must compel

a different conclusion from the one reached by the [IJ]” (citing INS v. Elias-Zacarias,

502 U.S. 478, 481 n. 1 (1992))). Additionally, Petitioners fail to demonstrate a

subjectively genuine and objectively reasonable fear of future persecution. Ahmed v.

Keisler, 504 F.3d 1183, 1191 (9th Cir. 2007) (“To be well-founded, an asylum

applicant’s fear of persecution must be both subjectively genuine and objectively

reasonable.” (citation omitted) (internal quotation marks omitted)).

      Because they do not meet the eligibility requirements for asylum, Petitioners’

“claim[s] for withholding of removal, governed by a more stringent standard, [are]


                                          2
also foreclosed.” Castro-Martinez v. Holder, 674 F.3d 1073, 1082 (9th Cir. 2011)

(citing Gomes v. Gonzales, 429 F.3d 1264, 1266 (9th Cir. 2005)).

      PETITION FOR REVIEW DENIED.




                                        3